Citation Nr: 1815169	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 30 percent for dysthymic disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to July 1975, from September to December 1994, from January to October 2002, and from February 2003 to December 2004.

These matters come to the Board of Veteran's Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A January 2018 letter from the Veteran's representative withdrew all prior hearing requests.  

The issues of increased rating in excess of 30 percent for a dysthymic disorder and TDIU were last before the Board in March 2016.  The Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Sleep Apnea

In May 2013, the Veteran was denied service connection for obstructive sleep apnea because the evidence did not show an event, disease, or injury in service and there was no link between the Veteran's medical condition and his military service.  The Veteran subsequently submitted additional evidence in the form of buddy statements from two fellow service members who observed the Veteran's sleep patterns in service.  The Board finds this evidence has triggered the VA's duty to provide a VA examination.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012), McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, the record also reflects that all the Veteran's service treatment records could not be located from the periods of 1973 and 1994.  The Veteran contends his sleep problems began in service and buddy statements indicate that the Veteran suffered from sleep difficulties in service.  On remand, efforts should be made to obtain all outstanding service treatment records.  

Dysthmic Disorder 

In March 2016 the Board requested all outstanding private medical treatment records showing in-patient treatment in April 2015 be obtained and associated with the claims file.  After all outstanding records were obtained, the examiner was asked to determine the current severity of the Veteran's dysthymic disorder.  The examiner was specifically instructed to review all records regarding the Veteran's hospitalizations in December 2014 and April 2015 and describe the effects of the disability upon the Veteran's ordinary activities.  The Veteran underwent a new VA examination in November 2016 after all outstanding medical treatment records were obtained and associated with the claims file.  The examiner indicated the electronic claims file was reviewed.  However, after review of the examination, the Board finds it to be inadequate.  

The examiner failed to review and assess all pertinent evidence of record to determine the current severity of the Veteran's dysthymic disorder.  Specifically, the examiner incorrectly noted the Veteran has not been hospitalized for his disorder since 2014 and stated there was no history of legal problems, civil problems, or criminal accusations, or any behavioral disturbances related to the Veteran.  However, medical treatment records indicate that he has been hospitalized in 2015 and 2016.  Medical treatment records also reflect the Veteran has had some legal problems as recently as April 2015 and has had several reports of behavioral disturbances, suicidal ideations and hallucinations.  See CAPRI Records received July 18, 2016.  Therefore, the Board finds a new opinion is required to determine the current severity of the Veteran's disorder.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that an additional remand is required to comply with the Board's March 2016 remand directives.  

TDIU

The Veteran's TDIU claim is inextricably intertwined with the other two claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's service treatment records (STRs), to specifically include a PIES request, to determine whether any additional service treatment records are available.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include updated treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his claimed sleep apnea.  The claims file should be made available to, and be reviewed by, the examiner.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to his service.

In rendering an opinion, the VA examiner should specifically consider the statements from the Veteran's fellow service members that he snored excessively in service, would stop and gasp for air while sleeping in service, and otherwise had sleeping difficulty in service.

A full rationale for any opinions expressed is required.

4.  After the development requested in items #1-2 is completed, schedule the Veteran for an examination to determine the the severity of his service-connected dysthymic disorder.  The examiner should review the claims file, to include all records regarding the Veteran's hospitalizations and medical treatment from 2014 to 2016.  

The examiner should describe the effects of the disability upon the Veteran's ordinary activities, if any.  Moreover, the examiner should discuss the impact the Veteran's dysthymic order has on his ability to perform the mental acts necessary for employment.

A comprehensive rationale for any opinion offered should be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

